322 S.W.3d 639 (2010)
Edward J. CLAYPOOL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94208.
Missouri Court of Appeals, Eastern District, Division Four.
October 12, 2010.
Alexandra Johnson, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Edward Claypool (Claypool) appeals from the motion court's denial, without an evidentiary hearing, of his Rule 24.035 amended motion for post-conviction relief. In his amended motion, Claypool alleged the voluntary nature of his plea was compromised because his plea counsel failed to inform him that the State had insufficient evidence to obtain a conviction for unlawful possession of a firearm because the alleged victim was deceased. The motion court denied Claypool's amended motion, finding that Claypool failed to allege facts that were not refuted by the record which, if true, would entitle him to relief. Finding no clear error in the motion court's ruling, we affirm.